Citation Nr: 1031207	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-36 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for back disability, to include lumbosacral strain, 
has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk





INTRODUCTION

The Veteran had active military service from July 1959 to July 
1963.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2007 rating decision in which the RO, inter alia, declined 
to reopen the previously denied claim for service connection for 
lumbosacral sprain.  The Veteran filed a notice of disagreement 
(NOD) in May 2008, and the RO issued a statement of the case 
(SOC) in October 2008.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2008.   

The Board points out that it must address the question of whether 
new and material evidence to reopen the claim for service 
connection has been received because the issue goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a July 1970 decision, the Board denied the Veteran's claim 
for service connection for a back disability, variously 
diagnosed.  

3.  No new evidence associated with the claims file since the 
July 1970 Board decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for back disability, to include lumbosacral 
strain.
 

CONCLUSIONS OF LAW

1.  The Board's July 1970 denial of service connection for back 
disability, to include lumbosacral strain, is final.  38 8 
U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2009).

2.  As evidence received since the Board's July 1970 denial is 
not new and material, the criteria for reopening the claim for 
service connection for back disability, to include lumbosacral 
sprain, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (as in effect for claims filed on and after August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, the appellant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2007 pre-rating letter notified the 
Veteran that his claim for service connection for a lumbosacral 
sprain had been previously denied, and that the RO needed new and 
material evidence to reopen this claim.  The letter specifically 
advised the Veteran that, in order to be considered material, the 
evidence must pertain to the reasons his claim was previously 
denied.  The letter notified the Veteran that his claim was 
previously denied because the Veteran had demonstrated a complete 
normal range of back motion without complaints, and had been 
diagnosed with a history of acute back pain with no residuals 
(i.e., that the Veteran did not have a chronic back disability 
related to service).  It also informed the Veteran that, in order 
to be considered new and material, the evidence would have to 
raise a reasonable possibility of substantiating the claim, and 
could not simply be repetitive or cumulative of the evidence of 
record at the time of the previous denial. 

The March 2007 letter also provided notice to the appellant 
regarding what information and evidence is needed to substantiate 
the underlying claim for service connection, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
letter also specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect), and provided him with information pertaining to 
VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

As the RO explained the type of evidence needed to establish each 
element of a claim for service connection and explained what 
constitutes new and material, the above-described letter meets 
Pelegrini and Kent content of notice requirements, as well as the 
VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, a January 2007 VA examination, and private medical 
records.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran and 
by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.	Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury that was incurred or aggravated in service.  38 
C.F.R. § 3.303(d).

In January 1969, the Veteran filed his original claim for a back 
disability, which was denied by the RO in a June 1969 rating 
decision.  The Veteran appealed to the Board, which issued a 
decision denying the claim in July 1970.  The pertinent evidence 
then of record consisted of the Veteran's service treatment 
records, private treatment records, and the report of an April 
1969 VA examination.

The Veteran's service treatment records reflect that, in November 
1960, the Veteran complained of a 3-week history of low back pain 
without specific injury.  In November 1961, the Veteran was 
diagnosed with a lumbosacral sprain, and recommended treatment 
was diatherapy (heat) once a day for 10 days.  It was noted that 
the Veteran failed to return or call for another appointment.  
The remaining service treatment records, while revealing 
treatment for conditions not pertinent to the issue, show no 
complaints or findings related to the low back during the 
remainder of active duty.  In addition, the report of the June 
1963 discharge examination reflects that the Veteran's spine was 
normal, and on the Report of Medical History, the Veteran denied 
bone, joint, or other deformity.

A January 1969 statement from a private physician, Dr. L, based 
on a November 1968 examination indicates that the Veteran 
reported hurting his back while on active duty in 1962, and had 
experienced recurring spells of disabling back aches and pain.  
It was noted that the Veteran had lower back pain, which was 
aggravated by almost any motion of the back - twisting, bending, 
and sometimes merely walking or sitting.  It was also noted that 
the clinical findings showed muscle spasms along the left lower 
back, as well as a negative straight leg raising test result.  
The diagnosis was chronic low back strain with a note to rule out 
slipped disk.   

In another January 1969 private physician's statement, Dr. M, who 
conducted an examination of the Veteran, it was noted that the 
Veteran reported hurting his back while lifting a heavy object, 
and that his symptoms included pain in the lower back area and an 
inability to flex his thigh and leg normally.  The clinical 
findings revealed traumatic lumbosacral myositis, pain extending 
down the back of the left leg, pain with flexing and extending 
the left leg, and pain with forward and backward bending of the 
trunk.  The diagnosis was a herniated disk.

The report of an April 1969 VA examination reflects the Veteran's 
report that he injured his back while pushing an electric tow 
motor while in service, and had been treated at his base hospital 
on an out-patient basis.  It was noted that the Veteran was 
complaining of belt-line pain in his back upon lifting or 
bending, which lasted for days.  It was also noted that the 
Veteran suffered from meningitis while in service.  The diagnosis 
was cephalgia, associated with a history of septic meningitis and 
Guillan-Barre syndrome, according to history.  X-ray of the 
lumbar spine was normal and an examination of the back revealed 
normal vertebral column alignment without spasm or edema.  The 
Veteran had completely normal range of motion without complaint.  
Lasegue sign and straight leg raises were negative.  It was noted 
that the Veteran had a history of acute back pain with no 
residual found on examination.

In the RO's June 1969 decision, the RO granted service connection 
for cephalgia associated with a history of septic meningitis and 
Guillain-Barre syndrome, but denied service connection for a 
lumbosacral sprain.  The RO's denial was primarily based on the 
fact that no lumbosacral sprain was found on the April 1969 VA 
examination.

On appeal of the RO's decision, in July 1970, the Board also 
denied service connection for a lumbosacral sprain.  In its 
decision, the Board found that although the Veteran had suffered 
a back injury during service, the condition, which was treated 
during service, was acute and transitory in nature, without 
demonstrable residual disability on discharge from service.  
Moreover, no etiological relationship was found between the back 
injury diagnosed several years after service and that treated 
during active duty.

Unless the Chairman orders reconsideration, or one of the other 
exceptions to finality applies, all Board decisions are final on 
the date stamped on the face of the decision and are not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted by or 
on behalf of an appellant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
November 2006.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claims is the Board's July 
1970 denial. Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence associated with the claims file since the 
Board's July 1970 denial includes the report of a January 2007 VA 
examination, private treatment records, and various lay 
statements.  

A January 1979 private treatment note reflects that the Veteran 
complained of pain and tenderness in the lower lumbar area.  The 
physician's findings revealed a slight scoliosis with convexity 
to the left, and a single small spur in the anterior superior 
aspect of the body of L5.

In a February 1979 private treatment note, it was indicated that 
the Veteran had reinjured his back a day earlier when he was 
shoveling snow and felt a snap in his lower back.  It was also 
noted that the Veteran reported severe pain and decreased 
mobility, with pain localized in the L5 and S-I areas.  The 
physician's findings were a hypertrophic spur at L5, and no other 
changes compared to the previous evaluation.  Subsequent physical 
therapy notes reveal that the Veteran was doing well.

A February 1980 physical therapy note revealed that the Veteran 
reported the onset of lumbar pain the previous week, which had 
gradually been worsening.  On examination, the Veteran was found 
to have decreased mobility, and tenderness at L4-L5 and L5-S1 
levels.  Subsequent physical therapy notes indicate that the 
Veteran was making progress in his treatment, and by May 1980, it 
was noted that the Veteran was almost pain-free and that his 
mobility was much better.

A December 1998 private bone scan revealed that the Veteran had 
mild levoscoliosis of the thoracolumbar spine.  

In a January 2007 statement, the Veteran said that while on 
active duty, he injured his back while performing his duties as a 
munitions maintenance specialist.  He said that he was diagnosed 
and treated at the base hospital emergency room and completed 
several sessions of physical therapy until he recovered.  The 
Veteran further said that after discharge, he had several 
reoccurrences and sought treatment from the VA in the 1970s, in 
which a VA physician examined him and determined that the injury 
was less than 10 percent and warranted no compensation.  In 
addition, he said that on several occasions during the 1970s, 
1980s, and 1990s, he would somehow aggravate his back condition 
and seek treatment from private physicians and hospitals.  He 
noted that with each reoccurrence, it took him longer to recover.  

The report of the January 2007 VA spine examination reflects that 
the Veteran said that his back condition had worsened.  The 
Veteran reported that he experienced lower back pain flare-ups 
approximately once a month, and that the flare-ups would 
generally last from two to seven days.  He indicated that the 
pain during a flare-up was on the level of 4 or 5 out of 10, and 
that the pain was made worse by lifting and certain other 
movements, while it was relieved with stretching, rest, and 
exercise.  It was noted that the Veteran's employment was not 
affected by the condition; he said it never incapacitated him, 
although it would decrease his activities during flare-ups. 

On physical examination, it was noted that the seated straight 
leg raising test was negative bilaterally, and repetitive motion 
testing revealed no further functional impairments due to pain, 
fatigue, incoordination, or instability.  The examiner observed 
some mild flattening of the lumbar curve, and mild tenderness 
around the L4 level.  An X-ray conducted at the time found 
minimal levoscoliosis, mild straightening of the upper lumbar 
spine, and marginal anterior osteophytic spurring at the L3-L4 
and L4-L5 levels.  The impressions were mild degenerative changes 
and aortic atherosclerosis, and the diagnosis was degenerative 
arthritis of the lumbar spine.

In various statements made by the Veteran and his representative, 
the Veteran has continued to allege that his current back 
problems are related to service and that the injury he had in 
1979 simply aggravated an already weakened back condition.

As the above-described evidence had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new."  
However, this evidence is not "material" for purposes of 
reopening the claim for service connection for a lumbosacral 
sprain.  None of this evidence includes any medical opinion or 
comment providing a medical nexus between any of the Veteran's 
current symptoms or disabilities and the in-service back pain 
described in the Veteran's service treatment records.  While new 
evidence reflects that the Veteran complained of back pain and 
tenderness following an injury in 1979 and was later diagnosed 
with levoscoliosis and degenerative arthritis of the lumbar 
spine, there is nothing in the record to suggest that these 
complaints and disabilities are related to the in-service 
condition, which the Veteran appears to have had fully recovered 
from at the time of discharge.  Hence, this new evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection nor does it raise a reasonable 
possibility of substantiating the claim.  

The Board notes that, in numerous statements, the Veteran argued 
that the origin of his current back disabilities was set in place 
by his in-service injury, and that the injuries he sustained 
after service (i.e., the February 1979 snow-shoveling injury) 
aggravated this prior condition.  While the Board acknowledges 
this argument, nothing in the record suggests that the Veteran 
had any residuals following the in-service injury.  
Significantly, neither the Veteran nor his representative has 
presented or identified any medical evidence or opinion 
suggesting that the Veteran's current symptoms or disabilities 
had their origin in service and were aggravated by the injuries 
he sustained after service.

As for the lay statements provided by the Veteran and by his 
representative, on his behalf, the Board notes that as laypersons 
without the appropriate medical training and expertise, none of 
these individuals are competent to render a probative 
(i.e., persuasive) opinion on a medical matter such as whether 
the Veteran's current back condition, to include a lumbosacral 
sprain, is related to the in-service back injury.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  The Board also emphasizes 
that the Veteran's own reported history of a relationship between 
the in-service back injury and his current symptoms as reflected 
in his treatment records does not constitute competent evidence 
of the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Therefore, where, as here, resolution of the appeal turns on a 
medical matter that cannot be established by lay evidence, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Hickson 
v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for back 
disability, to include lumbosacral sprain, are not met, and the 
Board's July 1970 denial of the claim remains final.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claim, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).







ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for back disability, 
to include lumbosacral sprain, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


